SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

609
KA 11-00321
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

SHAWN G. GRANGER, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


KATHLEEN P. REARDON, ROCHESTER, FOR DEFENDANT-APPELLANT.

SHAWN G. GRANGER, DEFENDANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (HANNAH STITH LONG OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered May 26, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree and criminal possession of a controlled
substance in the third degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal sale of a controlled substance in the third
degree (Penal Law § 220.39 [1]) and two counts of criminal possession
of a controlled substance in the third degree (§ 220.16 [1], [12]),
defendant contends that his plea was involuntary based on allegedly
coercive statements made by County Court during a pretrial conference
with respect to defendant’s sentencing exposure. Because he did not
move to withdraw his plea or to vacate the judgment of conviction on
that ground, defendant failed to preserve that contention for our
review (see People v Jackson, 64 AD3d 1248, 1249, lv denied 13 NY3d
745; People v Lando, 61 AD3d 1389, lv denied 13 NY3d 746), and we
decline to exercise our power to review that contention as a matter of
discretion in the interest of justice (see CPL 470.15 [6] [a]).

     Defendant further contends that the court erred in conducting the
Darden hearing in camera rather than in open court, and that the
police did not timely file the search warrant return with the court,
as required by CPL 690.50 (5). By pleading guilty, however, defendant
forfeited those contentions. It is well settled that “[a] guilty plea
generally results in a forfeiture of the right to appellate review of
any nonjurisdictional defects in the proceedings” (People v Fernandez,
                                 -2-                           609
                                                         KA 11-00321

67 NY2d 686, 688), and defendant’s contentions regarding the   Darden
hearing and the search warrant return do not fall within the   exception
to the general rule set forth in CPL 710.70 (2) for an order   “finally
denying a motion to suppress evidence” (see generally People   v Petgen,
55 NY2d 529, 534, rearg denied 57 NY2d 674).

     Although defendant’s constitutional speedy trial challenge
survives his guilty plea (see People v Blakley, 34 NY2d 311, 314;
People v Faro, 83 AD3d 1569, 1569, lv denied 17 NY3d 858), we conclude
that it lacks merit. In view of the complex undercover investigation
that led to defendant’s arrest, the serious nature of the charges and
the lack of prejudice to defendant, we conclude that the seven-month
delay between defendant’s commission of the first crime charged and
his arrest and arraignment did not violate his constitutional right to
a speedy trial (see People v Jenkins, 2 AD3d 1390, 1390-1391; People v
Morobel, 273 AD2d 871, lv denied 95 NY2d 906; see generally People v
Taranovich, 37 NY2d 442, 445).

     Defendant’s contention that he received ineffective assistance of
counsel does not survive his guilty plea because “[t]here is no
showing that the plea bargaining process was infected by any allegedly
ineffective assistance or that defendant entered the plea because of
his attorney[’s] allegedly poor performance” (People v Burke, 256 AD2d
1244, lv denied 93 NY2d 851). In any event, we reject defendant’s
contention that his attorney was ineffective based solely on his
failure to file a demand for a bill of particulars (see generally
People v Ford, 86 NY2d 397, 404). Indeed, although defendant was
eligible for sentencing as a persistent felony offender and faced
consecutive sentences on multiple criminal transactions, defense
counsel negotiated a favorable plea agreement pursuant to which
defendant received concurrent sentences aggregating eight years in
prison with three years of postrelease supervision.

     We have reviewed defendant’s remaining contentions, including
those advanced in his pro se supplemental brief, and conclude that
none requires reversal or modification of the judgment.




Entered:   June 29, 2012                        Frances E. Cafarell
                                                Clerk of the Court